Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to January 20, 2017.  It is noted that Carum carvi is also known as caraway, and Carica papaya is also known as papaya or pawpaw.  Pyrosis is an archaic name for heartburn where heartburn is generally preferred.  The specification lacks a brief description of the figures.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over teaching in the present specification.
The claimed composition contains four basic components and each of them are shown in the present specification as being long known for treating GI disorders and symptoms.  No evidence or data is shown that there is any unexpected result in combining the four components or their proportions.  Figure 6 on page 3 as described in paragraph 196 cannot be interpreted as presented because there is no description of what the five bar results 
In the present specification, in paragraph 93-96 activated charcoal is described as being effective to treat intestinal gas.  Paragraphs 99-111 describe the wide use of caraway oil in GI disorders.  Papain and its uses in treating GI issues is described in paragraphs 112-118.  And galactosidase and its function to treating intestinal issues is taught in paragraphs 119-134.  No unexpected results are shown in any combination of the four components.  Employing known substances for their known function with the expected results would have been obvious. 
The claims differ from the teachings in the specification in that they have a composition of all four specific components together and include ranges of doses.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a composition of all four components for treating GI disorders and symptoms because each of the four components are known for such treating.  Regarding the dependent claims directed to dosing, it would not require undue experimentation to determine appropriate effective doses of long used substances for their known function.

s 1-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn.
Glenn (2018/0338890) entitled "Method for Delivering an Active Agent" teaches in paragraphs 311-313, 325, compositions for treating various GI issues.  In paragraph 326 the composition contains activated charcoal, in paragraph 347 papain and galactosidase, and in paragraph 348 caraway oil.
The claims differ from Glenn in that they specify to different types of galactosidases and ranges of doses.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a composition of all four components for treating GI disorders and symptoms because each of the four components are known for such treating.   Regarding the dependent claims directed to dosing, it would not require undue experimentation to determine appropriate effective doses of long used substances for their known function.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to preventing a GI disorder or a symptom thereof but no evidence is presented for the claimed composition to prevent such disorders or symptoms.  The difficulty in preventing such disorders or symptoms is well known and in the absence of substantial evidence, it is not believed that the composition would be effective to do so.






(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1, line 3 and all related occurrences, "an effective amount" may be intended to be added to be more clear where no amounts or proportions of components are claimed.  In claims 1, 8 and 9 the claims are written in the alternative between open ended "comprising" terminology and closed end "consisting" terminology.  This makes interpreting the claims difficult as they may be interpreted in a different and conflicting manner.  Further, additional components to the composition are added in the dependent claims which is improper in "consisting" terminology.  Claim 13 is presented in tabular format which is improper, claims must be in narrative form.  And claim 13 lacks a period.
 

Holtmann ( Gastroenterology) teaches caraway oil for treating GI disorders.
Niveles (Ad Sheet) no date available, teaches a commercial preparation containing activated charcoal, caraway oil, and papain.
Escudero (2013/0344145) teaches an enzyme composition for treating GI disorders.
Aquatics Tech (CN 105394381 and CN 105394335) machine English translation provided, teaches treating GI issues with activated charcoal and papain.
Rittinghousen Reiner (WO 2011/070096) machine English translation provided, teaches treating GI disorders with caraway extract.
Bathaei (2017/0020999) entitled "Composition for Prevention and/or Treatment of Chronic Inflammation and Concomitant Biofilms in the GI Tract" teaches in paragraph 49, a composition containing galactosidase and in paragraph 50 papain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655